Citation Nr: 1750882	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-33 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the Veteran's cause of death, for the purposes of receiving Department of Veteran's Affairs death benefits.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and her daughter


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to January 1971 and from September 1974 to September 1977. The Veteran died in January 2010, the Appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. The RO in Jackson, Mississippi currently has jurisdiction over the claim.  A Notice of Disagreement (NOD) was filed in August 2010. A Statement of the Case (SOC) was issued in November 2013. A substantive appeal (VA Form-9) was filed in November 2013. 

In November 2016, the Appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 


FINDINGS OF FACT

1. At the time of his death, the Veteran was not service-connected for any disabilities.

2. The Veteran died in January 2010. The official death certificate listed multi-organ failure due to sepsis, refractory chronic lymphocytic leukemia (CLL), and myelodysplastic syndrome as the cause of death.

3. The Veteran's cause of death was not related to his military service, to include herbicide exposure. 

CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

In a June 2010 letter, VA notified the Appellant of the evidence required to substantiate her claim. The Veteran was informed of the evidence VA would attempt to obtain and of the evidence that the Veteran was responsible for providing. See Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103, 5103A; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). The Board finds that the VCAA requirements to notify and assist have been satisfied in this appeal.

II. Service Connection for Cause of Death

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).

In general, service connection requires competent, credible evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

To establish service connection for the cause of death, the evidence must show that a disability that was incurred in or aggravated by service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (a). For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto. 38 C.F.R. § 3.312 (b). For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death. 38 C.F.R. § 3.312 (c). It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. Id. 

A surviving spouse of a qualifying veteran who died of a service-connected disability is entitled to receive Dependency and Indemnity Compensation benefits. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis 

The Appellant contends that the Veteran's death is related to his service, to include herbicide exposure. The Board finds that the record evidence preponderates against a finding in favor of the Appellant's claim that the Veteran's military service caused, or significantly or materially contributed to the Veteran's death.

The Veteran was diagnosed with lymphocytosis, adenopathy, and splenomegaly in June 2005 and with CLL in August 2008, approximately 2 years prior to his death in January 2010. The official death certificate listed multi-organ failure due to sepsis, CLL, and myelodysplastic syndrome as the cause of death. 

Service treatment records (STRs) revealed no abnormalities that were attributed to sepsis, CLL, or myelodysplastic syndrome. STRs dated August 1971 through August 1974 revealed that the Veteran was deemed physically qualified for, and release from, active duty training FMF, USMCR, Gulfport, MS.  

Treatment records ranging from June 2005 until the Veteran's death indicated that the Veteran was treated for CLL and related illnesses. An October 2006 computed tomography (CT) scan revealed numerous slightly enlarged mesenteric nodes, mild-to-moderate splenomegaly, moderately enlarged perioaortic nodes, and a single focal hepatic lesion. 

The Veteran filed an Application for Compensation and/or Pension for CLL in November 2007. In a related Statement in Support of Claim, the Veteran contended that his CLL was due to his exposure to Agent Orange (AO) during active duty "A"Co.4thAmTacBn, ForTrps, FMF, USMCR, Gulfport, MS. The Veteran claimed that he trained in area where 55 gallon drums of AO were stored. The Veteran claimed that his unit used the drums as a backstop, that he leaned on the drums during breaks, and that he witnessed AO spilling from the drums. The Veteran submitted statements from individuals that served with him on the Seabee naval base in Gulfport, MS. The service members reiterated the Veteran's contentions regarding their AO exposure. 

The Veteran submitted articles in March 2009 that discussed Operation PACER HO, a Department of Defense (DoD) program that destroyed stockpiles of AO. One of the articles discussed incidences of higher rates of cancer and illnesses in communities adjacent to the Seabee naval base. According to one article, surplus AO was stored at the Naval Construction Battalion Center (NCBC) in Gulfport, MS. Hundreds of active duty military personnel were involved in the removal of, and monitoring of, the environmental impacts of AO. The article discussed the completion of final corrective measures taken in February 1989 and December 2004 at NCBC. In "Agent Orange in our Backyards" the author alleged that some military bases that stored AO or other dioxin contaminated defoliants have been designated by the U.S. Environmental Protection Agency (EPA) as Superfund sites.

In an April 2008 rating decision, the RO denied the Veteran's service-connection claim for CLL, due to herbicide exposure. The RO determined that the Veteran did not produce sufficient evidence of an in-service injury, specifically herbicide exposure. 

The Appellant filed a claim for service connection for the cause of the Veteran's death in March 2010. The RO denied the service connection claim in July 2010. The Appellant submitted a timely appeal and in December 2010 submitted an article entitled, "Establishing Herbicide Exposure Outside of Vietnam, "which alleged that between 1968 and 1970, approximately 15,000 drums of AO was stored at Gulfport, MS. According to the author, DoD provided VA a list of domestic and foreign locations where development, testing, and storage of tactical herbicides, such as AO, occurred. The author asserted that in claims based on a Veteran's service in one of these locations, there must be some probative evidence of actual handling or being exposed to the tactical herbicide. Service at a location itself is not sufficient to establish exposure.

In October 2013, the Joint Services Records Research Center (JSRRC) issued a formal finding of lack of exposure to herbicides. JSRRC determined that the Veteran was not exposed to AO during his service in Gulfport, MS. JSRRC noted that a Personnel Information Exchange System (PIES) response indicated that there are no records of the Veteran's exposure to herbicides. The finding noted that the Veteran's friends stated that the barrels contained AO because they were told by someone later that the barrels contained AO. JSRRC's finding noted that between 1968 and 1977 AO was stored at the NCBC. And on June 11, 1977, the incinerator ship VULCANUS departed the Port of Gulfport loaded with 860,000 gallons of AO to be incinerated at a mid-Pacific Ocean site. The finding also noted that in April 2005, the Agency for Toxic Substances and Disease Registry (ATSDR) issued a public health assessment for NCBC.  The assessment led to the conclusion that coming into contact with dioxin-contaminated soil and sediment off-site did not result in harmful exposures, and that current and future exposures did not pose a public health hazard. The assessment provided the same conclusion with regard to dioxin-contaminated surface water off site. The finding highlighted that in 1985, NCBC began identifying potential sources of contamination requiring evaluation and possible clean up under DoD's Installation Restoration Program and NCBC was not placed on the EPA's National Priority List. JSRRC ultimately concluded that based on the foregoing, the Veteran was not exposed to AO during his assignment in Gulfport, MI.

At the November 2016 hearing, and in a written statement, the Appellant contended that the Veteran's cause of death was related to his service in Gulfport, MS. The Appellant testified that CLL is listed as a disease in which presumptive service connection is warranted due to AO exposure. The Appellant testified that her husband told her that he witnessed AO spilling from drums and the he leaned on the drums during training and during his leisure time. 

The Board has considered the record evidence, and finds that the most probative evidence is against a finding that the Veteran's military service caused or contributed substantially or materially to producing the Veteran's death. The Veteran's official cause of death was multi-organ failure due to sepsis, refractory CLL, and myelodysplastic syndrome. STRs indicated that the Veteran was not treated for, or diagnosed with, sepsis, refractory CLL, or myelodysplastic syndrome in service. Treatment records indicated that the Veteran was diagnosed with CLL in August 2005, approximately 2 years before his death and more than 30 years after his separation from service. Treatment records revealed no abnormalities that were attributed to sepsis, refractory CLL, or myelodysplastic syndrome within the one year presumptive period after the Veteran's separation from service. 

With regard to the Appellant's claim that the Veteran's herbicide exposure significantly or materially contributed to, or caused the Veteran's death, the Appellant has not provided sufficient evidence of the Veteran's actual exposure to herbicides, to include AO. The Board observes the JSRRC formal finding of lack of exposure to herbicides. JSRRC notes that a PIES response stated that there are no records of the Veteran's handling or exposure to AO.  NCBC, where the AO was stored, was not listed on the EPA's National Priority List as contaminated site that required environmental cleanup. Most critically, as of this writing, EPA has not designated the Seabee naval base as a U.S. military Superfund site. To date, more than 100 military bases have been designated as Superfund sites. 

With regards to the Appellant's lay assertions, the Board acknowledges the Appellant's belief that she is entitled to service connection for the cause of the Veteran's death. However, the Appellant has not provided sufficient evidence, to include written statements by individuals who served with the Veteran, of the Veteran's in-service injury, specifically his exposure to herbicides. To establish service connection for the cause of the Veteran's death, the evidence must show that sepsis, CLL, or myelodysplastic syndrome was incurred in or aggravated by service, or was proximately due to, or the result of a service-connected condition, and was either a principal, or contributory cause of death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (a). In the instant appeal, the record evidence does not indicate that the Veteran's cause of death was produced by a service-connected condition and/or was due to in-service exposure to herbicides. 

In support of the claim, the Appellant submitted articles that discussed the impact of exposure to AO on humans and the environment. Medical treatise evidence can, in some circumstances, constitute competent medical evidence. Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1). However, the Court held that "if such [medical treatise] evidence is presented, it must demonstrate a connection between service incurrence and a present injury or condition." Supra at 513 (citing Libertine v. Brown, 9 Vet. App. 521 (1996).  While the articles address the relationship between AO exposure and higher rates of cancer/illness of those who were potentially exposed to AO, the articles do not contain any information or analysis specific to the Veteran's case with regard to the nexus/relationship between the Veteran's service in Gulfport, MS and his official cause of death. In fact, in "Establishing Herbicide Exposure Outside of Vietnam" the author stated that claims based on a Veteran's service in one of the development, testing, and storage locations, must be proven with probative evidence of actual handling or exposure to AO. Service at a location itself is not sufficient to establish exposure.  The Board notes that the Veteran was not service-connected for sepsis, CLL, or myelodysplastic syndrome, all of which were related to the Veteran's official cause of death. As such, the article evidence is of no probative value. 

For the foregoing reasons, the Board finds that service connection for the cause of the Veteran's death, to include as due to herbicide exposure must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for the Veteran's cause of death, for the purposes of receiving Department of Veteran's Affairs Death Benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


